Citation Nr: 0639476	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-03 090	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to VA compensation pursuant to 38 U.S.C. § 1151 
for residuals of a perforated bowel, claimed as the result of 
a colonoscopy performed at the Altoona, Pennsylvania, VA 
Medical Center on February 13, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The late veteran served on active duty from January 1966 to 
November 1971.  His military records show that he served in 
combat with the United States Army in the Republic of 
Vietnam, and that his military decorations include the Combat 
Infantryman Badge, the Purple Heart Medal, the Bronze Star 
Medal, and the Air Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the veteran's claim of entitlement to VA compensation 
pursuant to 38 U.S.C. § 1151 for residuals of a perforated 
bowel, claimed as the result of a colonoscopy performed at 
the Altoona, Pennsylvania, VA Medical Center on February 13, 
2001.


FINDINGS OF FACT

In December 2006, the Board was notified by the RO that the 
veteran died in September 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West Supp. 2005); 38 C.F.R. § 20.1302 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in September 2006, during the pendency of 
his appeal to the Board.  

As a matter of law, veteran's claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243 - 44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333 - 34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2005); 
38 C.F.R. §  20.1302 (2006).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor(s) of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


